internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita 06-plr-103475-01 date date do area ty legend former spouse taxpayer state a county a date a date b date c dollar_figurex dollar_figurey or payment dear this is in response to a private_letter_ruling request dated date submitted by your authorized representative on your behalf specifically you have requested a ruling that dollar_figurey payment to be paid to you by former spouse pursuant to a proposed stipulation is not alimony includible as income to you as taxpayer under sec_71 of the internal_revenue_code_of_1986 the following facts and representations are relevant the marriage of the taxpayer and former spouse was dissolved by judgment dated date a and entered by the superior court of state a for county a the superior court entered a further judgment on reserved issues on date b pursuant to the terms of this further judgment as modified by the court on date c former spouse is obligated to pay taxpayer spousal support payments equal to dollar_figurex per month until the death of taxpayer death of former spouse remarriage of taxpayer or further order of the court the current spousal support obligation taxpayer represents that the current spousal support obligation is modifiable taxpayer further represents that neither former spouse nor taxpayer have any claims against the other and that former spouse is current on the payment of the current spousal support obligation to taxpayer through the date of the submission that is there are no amounts in arrears at this time plr-103475-01 your submission provides that taxpayer and former spouse propose to modify the current spousal support obligation by executing the proposed stipulation for modification of spousal support and order thereon with the superior court of state a for county a once this proposed stipulation is approved by the superior court of state a for county a former spouse will pay the payment amount to taxpayer upon receipt of the payment by taxpayer all past present and future claims for spousal support from former spouse and all claims by taxpayer against former spouse for posting security for said support shall be deemed satisfied in full and terminated concerning the payment the proposed stipulation designates that the payment is not to be treated as alimony by former spouse or taxpayer and accordingly is not includible as income by taxpayer under sec_71 of the code or otherwise and is not deductible by former spouse under sec_215 of the code or otherwise specifically paragraph of the proposed stipulation states this payment pursuant to sec_215 or otherwise shall not be reported as a deductible item by former spouse and pursuant to sec_71 or otherwise shall not be reported as a taxable item by taxpayer taxpayer anticipates that the proposed stipulation will be executed by the court taxpayer and former spouse immediately upon receiving a favorable ruling from the national_office law and analysis sec_71 of the code includes amount received as alimony or separate_maintenance payments in gross_income under sec_71 the term alimony_or_separate_maintenance_payment means any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 defines divorce_or_separation_instrument as a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse sec_1 b -1t a-8 of the temporary income_tax regulations provides that the spouses may designate that payments otherwise qualifying as alimony or separate_maintenance payments shall be nondeductible by the payor and excludible from gross_income by the payee by so providing in a divorce_or_separation_instrument as defined plr-103475-01 in sec_71 a copy of the instrument containing the designation of payments as not alimony or separate_maintenance payments must be attached to the payee’s first filed return of tax form_1040 for each year in which the designation applies your submission represents that the proposed stipulation qualifies as a divorce_or_separation_instrument for purposes of sec_71 of the code and sec_1 b -1t a-8 of the temporary regulations because it is a decree requiring one spouse to make payments for the support and maintenance of the other spouse with respect to the payment the quoted language in paragraph of the proposed stipulation states this payment pursuant to sec_215 or otherwise shall not be reported as a deductible item by former spouse and pursuant to sec_71 or otherwise shall not be reported as a taxable item by taxpayer accordingly we rule that this language constitutes a valid designation pursuant to sec_1 b -1t a-8 of the temporary regulations that the payment is not to be treated as alimony by taxpayer and therefore is not includible as income by taxpayer under sec_71 of the code the above ruling is contingent upon the proposed stipulation being executed by former spouse and being approved and executed by the superior court of state a for county a in addition a copy of the proposed stipulation once approved by the court must be attached to the taxpayer’s first filed return of tax form_1040 for each year in which the above designation applies in addition this ruling is limited solely to a determination of whether payment constitutes alimony or separate_maintenance for purposes of sec_71 and sec_215 of the code no determination is being made concerning whether payment is includible in gross_income or deductible from gross_income with respect to any other provision of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-103475-01 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination s s j toomey enclosure copy for sec_6110 purposes sincerely associate chief_counsel income_tax and accounting by stephen j toomey assistant to the chief branch
